Citation Nr: 0014839	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-06 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran-Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to January 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal. 


FINDING OF FACT

There is medical evidence of record suggesting a link, or 
nexus between the veteran's currently diagnosed back disorder 
and his period of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a back disorder.  Specifically, the veteran 
indicates that, during his service in the 1940's, he was a 
motorcycle intelligence scout.  He alleges that riding a 
motorcycle over rough ground on a repeated basis caused him 
to develop back pain.  He indicates that he has experienced 
back pain since his period of active service.  Alternatively, 
the veteran asserts that he sustained an injury to his back 
in a motorcycle accident during service.  VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 
6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 
36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's service medical records show that he sustained 
an injury to the lumbar spine when he was thrown against the 
side of a scout car in October 1941.  The veteran's service 
medical records are otherwise silent for complaints of, or a 
diagnosis of, a back disorder.  Post-service medical records 
show that from November 1974 to December 1983 the veteran 
received treatment for low back pain at the General Medical 
Clinic at Chanute Airforce Base in Illinois.  These records 
indicate that the veteran had a long history of back pain.  
In September 1977 the veteran was treated for low back pain 
after moving a desk.  He was diagnosed with recurrent 
lumbosacral strain.  He continued to receive intermittent 
treatment for his back through December 1983, when it was 
noted that his low back symptoms had resolved.

The veteran was afforded a VA examination in May 1996.  At 
that time, he reported experiencing low back pain off and on 
since his service in the 1940's.  X-rays of the lumbar spine 
revealed degenerative changes without acute abnormality.  The 
veteran was diagnosed with degenerative changes of the lumbar 
spine. 

On a March 1997 VA Form 9 (Appeal To Board Of Veterans' 
Appeals), the veteran indicated that treatment records dated 
from 1961 to the present were not considered by the RO and 
that these treatment records provide a nexus between his 
current back disorder and his period of active service.  
During an August 1997 hearing held at the RO, the veteran 
testified that he received treatment for low back pain at 
Chanute Airforce Base shortly after his discharge from 
service in 1961.  A memo in the claims file dated August 1997 
reflects that the RO intended to obtain the veteran's 
treatment records from Chanute dated 1961 to 1975.  However, 
it does not appear that these records were ever associated 
with the claims file.  

A VA examination report dated in September 1997 indicates 
that the veteran reported that he experienced low back pain 
as a result of an injury sustained in an in-service 
motorcycle accident.  He denied radiation of pain, numbness 
and tingling of the lower extremities and bowel and bladder 
dysfunction.  The VA examiner wrote that "[w]ith regards to 
his back, he states that this all originated from a 
motorcycle accident back in the 1940's . . . [i]t is possible 
that the conditions in his hands, feet, back and left knee 
all are a direct result of his injuries."  An x-ray of the 
lumbar spine revealed degenerative changes of the lumbar 
spine with no evidence of acute injury.  Among other things, 
the veteran was diagnosed with low back pain.  

The veteran's service medical records show that he sustained 
some type of injury to the lumbar spine in October 1941.  
Further, the veteran alleges that he sustained an injury in a 
motorcycle accident during service, and, in the alternative, 
he alleges that his continuous use of a motorcycle during 
service resulted in his current back disorder.  The Board 
notes that evidentiary assertions made by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Applying this 
standard to the present case, the Board accepts the veteran's 
assertions regarding an in-service injury to the back as 
true, and based on a VA examiner's September 1997 opinion 
suggesting a nexus between the veteran's period of active 
service and his current back disorder, the Board finds that 
the veteran's claim of entitlement to service connection for 
a back disorder is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim that is plausible.  


ORDER

The veteran's claim for service connection for a back 
disorder is well grounded, and the appeal is granted to this 
extent.


REMAND

Based on a review of the aforementioned evidence, the Board 
is not satisfied that all relevant facts pertaining to this 
well-grounded claim have been properly and sufficiently 
developed in accordance with VA's duty to assist.  
38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that the veteran 
has indicated that he received treatment for his back at 
Chanute Air Force Base from 1961 to 1975 and that these 
records provide a nexus between his current back disorder and 
his period of active service.  These treatment records have 
not been associated with the claims file.  Further, while a 
VA examiner has provided an opinion indicating that there is 
a possible nexus between the veteran's period of active 
service and his current symptomatology, this opinion was 
rendered without the advantage of reviewing all pertinent 
evidence of record.  

As such, the Board finds that additional development of the 
record consistent with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim is required.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
records from Chanute Airforce Base 
documenting treatment from 1961 to 1975 
and associate them with the claims file.

2.  The veteran should be afforded a VA 
examination of the lumbar spine for the 
purposes of determining the extent of any 
current back disorder(s) and for 
determining whether the veteran's back 
disorder(s) is related to his period of 
active service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  In light of the evidence of 
record, the substance of which is 
substantially set forth above, the 
examiner is requested to give an opinion 
as to (1) whether the veteran currently 
has a back disorder(s), and (2) whether 
it is at least as likely as not that any 
back disorder(s) is/are related to the 
veteran's period of active service.  The 
complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Further, because 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1999), the claims file must 
be made available to the examiner for 
review.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a back disorder in light 
of all pertinent evidence and all 
applicable laws, regulations, and case 
law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


